02-12-078-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00078-CR
 
 



michael Hernandez


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
 
FROM Criminal
districT Court No. 4 OF tarrant COUNTY
----------
 
MEMORANDUM
OPINION[1]
----------
 
          On
January 19, 2012, as part of a plea-bargain agreement, Appellant Michael
Hernandez pled guilty to assault on a family or household member, enhanced with
a prior conviction, and the trial court sentenced him to three years’
confinement.  Also on January 19, 2012, the trial court certified that this is
a plea-bargain case and that Appellant has no right of appeal.  On February 16,
2012, Appellant filed a notice of appeal.  On March 1, 2012, we notified
Appellant’s court-appointed counsel that the certification indicating that
Appellant had no right of appeal had been filed in this court and that this
appeal could be dismissed unless Appellant or any party desiring to continue
the appeal filed a response showing grounds for continuing the appeal on or
before March 12, 2012.  See Tex. R. App. P. 25.2(d), 44.3.  To date, we
have received no response showing any grounds for continuing the appeal.
          Rule
25.2(a)(2) limits the right of appeal in a plea-bargain case to matters that
were raised by written motion filed and ruled on before trial, or to cases in
which the appellant obtained the trial court’s permission to appeal.  Tex. R.
App. P. 25.2(a)(2).  Here, the trial court’s certification showed that the
trial court denied permission to appeal, and Appellant does not challenge a
pretrial ruling on a written motion filed and ruled on before trial. 
Accordingly, we dismiss this appeal.  See Tex. R. App. P. 25.2(d),
43.2(f).
 
 
LEE GABRIEL
JUSTICE
 
PANEL: 
LIVINGSTON,
C.J.; DAUPHINOT and GABRIEL, JJ.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  April 5, 2012




[1]See Tex. R. App. P. 47.4.